Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality Withdrawn
The Finality of the action dated 3/16/21 is withdrawn in lieu of this action
Status of Claims
Claims 1-20 are pending and under examination in this office action.

The response filed on 01/20/21 presents remarks and arguments to the office action mailed on 09/30/20.  Applicant's request for reconsideration of the rejection of claims in the last office action has been considered.

Applicant's arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Tanner et al. (US 6,024,942) in view of Bui et al. (US 2009/0246159) and Chang et al. (WO 2016/082061) and Duffet et al. (US 2007/0009453)


However Tanner fails to teach the percentages of the blend of silicones and the UV concentrations as required by instant claim 1. 
Bui et al. teach a water in silicone (i.e., comprises water or an aqueous phase (as required by instant claim 14)cosmetic composition phase (see 0184) comprising a silicone film former from 0.01-5% wt of the total composition (see 0057-0058), a blend of silicones comprising (see 0050) and a UV filter (such as zinc oxide, see 0056 and homosalate see 0109 as required by instant claims 1,3- 4) wherein combination of silicone is dimethicone and dimethicone crosspolymer (as the self-emulsifying, see 0184). Bui also teaches with regards to instant claims 12-13 a dimethicone /PEG-10/15 (i.e., trade name KSG 210, see 0103) in a water in silicone, furthermore Bui teaches glycerol (commercial name for glycerine see 0087) as the hydrating agent present at 5% (see 0184+) 
	Chang et al. teach a sunscreen composition comprising silicone elastomer blend, silicone oil, UV filters of both organic and inorganic, emulsifiers and water (see pg 2, 
Duffet teaches a topical photoprotective cosmetic composition comprising UV filtering agents, wherein the UV filters are from 0.01-20% (see 0192).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Tanner, Bui, Chang and Duffet and arrive at the instant claims. In particular, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in combination because both references teach water-in-silicone emulsion that comprise silicon compound that are useful for treating keratinous tissue. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  
With regards to the concentration that are not particularly taught , the concentration of the active ingredient is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). Therefore the artisan would be 
 All the agents are well known in the art of cosmetics and the skilled artisan would base on the intended use design by selectively choosing the agents that will give the result desired.  In the Instant case, all of the above-listed ingredients were known to be capable of been used in a sunscreen composition.  Thus one of ordinary skill in the art would have had a reasonable expectation that the combination of these compounds would have been additively beneficial in a sunscreen composition for treating the skin.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating osteoarthritic/inflammation. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 22
       The claims of the copending recites a water in silicone cosmetic comprising hydrating agents, a silicone phase, a film former ranging from 0.01-4%, co-emulsifier (i.e., PEG-9 polydimethylsiloxyethyl dimethicone), silicone polymer  and may comprise a UV filter, whilst the instant claims recites sunscreen  composition comprising a silicone film former, silicone co-emulsifier, a UV filter   and silicone co- emulsifier in the blend of silicones comprises lauryl PEG-9 polydimethylsiloxyethyl dimethicone.  The current application claims are obvious variation of the copending application claims
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Applicant acknowledges the rejection but no terminal disclaimer is filed or received herewith.  Therefore the rejection is maintained.
 
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/18/21